Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob Stemer, Reg. No. 75,596 on 7/19/22.

Amend Claims 15, 16, 18, 19, 26, and 27 as follows:

15. The electrical energy transmission device according to claim 12, wherein the atmospheric air is filtered before filling of the electrically insulating fluid into the fluid-holding chamber.  

16. The electrical energy transmission device according to claim 12, wherein the electrically insulating fluid is discharged to the surroundings via the maintenance unit.  

18. The electrical energy transmission device according to claim 12, wherein the atmospheric air is purified in the maintenance unit before filling of the electrically insulating fluid into the fluid-holding chamber.  

19. A method of operating a life cycle management system for an electrically insulating fluid disposed in a fluid-holding chamber of an electrical energy transmission device for purposes of electrical insulation, which comprises the steps of:
drawing in atmospheric air from surroundings;
filtering the drawn in air in a maintenance unit of the electrical energy transmission device;
evacuating the fluid-holding chamber; and
subsequently introducing the filtered air into the fluid-holding chamber as an electrically insulating fluid. 
 
22. The method according to claim 19, which further comprises a buffer storing the filtered air in a storage volume.
  
26. The method according to claim 19, which further comprises a buffer storing the drawn in filtered atmospheric air in a storage volume.
  
27. The electrical energy transmission device according to claim 12, further comprising:
an outlet valve arranged between the maintenance unit and the fluid holding chamber;
the outlet valve being configured to distribute the filtered atmospheric air from the maintenance unit to the fluid holding chamber; and
the outlet valve being configured to discharge the electrically insulating fluid from the fluid holding chamber to the surroundings via the maintenance unit.

REASONS FOR ALLOWANCE
The claims 12, 15-18, and 27 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 12, comprising a maintenance unit configured for filtering atmospheric air which is drawn from surroundings of the electrical energy transmission device; a fluid-holding chamber for enclosing an electrically insulating fluid, the electrically insulating fluid being formed at least partially from filtered atmospheric air from the maintenance unit; and the electrically insulating fluid having the characteristics of having been filled into said fluid-holding chamber subsequent to an evacuation of said fluid-holding chamber.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 12 and all claims dependent therefrom patentable over art of record.  
The claims 19, 20, and 22-26 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a method as in claim 19, comprising drawing in atmospheric air from surroundings; filtering the drawn in air in a maintenance unit; evacuating the fluid-holding chamber; and subsequently introducing the filtered air into a fluid-holding chamber as an electrically insulating fluid.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 19 and all claims dependent therefrom patentable over art of record.  
The closest references to the present invention are believed to be as follows: Sieber (US 10,914,424) discloses a maintenance unit for evacuating and filling a fluid-holding chamber, but fails to disclose filtering atmospheric air from the surrounds. These above listed references all lack the specific structure and arrangement in claims 12 or 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.
	

	
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0193415 discloses an electrically insulating fluid discharged to the surrounds.  US 6,004,377 and KR 10-1315995 discloses a maintenance unit for filtering of an electrically insulating fluid.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  7/19/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835